DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations “said sub battery is limited in supplying electric power to said second brake actuator when said auxiliary battery is available”.  It is unclear how the functions “limited in supplying electric power” and “available” relate to the batteries.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al (US 2013/0221737) in view of Kentley (US 9,494,940).
As per claim 1, Richard et al discloses a brake system (Title) mounted in a vehicle ([0038]) comprising: 
a brake unit (FR1, FR2, FR3, FR4) to apply a brake to said wheel (0038], Fig. 4); 
a first brake actuator (20) and a second brake actuator (60) for supplying hydraulic pressure to said brake unit to drive said brake unit; and 
a controller (40; [0046], [0065]) for controlling drive of said first and second brake actuators; 
wherein said second brake actuator is an accumulating actuator (60) for supplying hydraulic pressure to said brake unit by releasing hydraulic liquid stored in advance in a pressurized state in a pressure storage container ([0065]); and 
said controller operates an emergency stop switch (73; [0067]) and only said second brake actuator ([0065]), or said second brake actuator with precedence over 
Kentley discloses a vehicle comprising a brake system (Fig. 2) mounted in an autonomous vehicle (Abstract) comprising: a brake unit (220; Col. 5, line 63 – Col 6, line 4) contacting a rotating member (220; Col. 5, line 63 – Col 6, line 4) rotating together with a wheel (137) to apply a brake (220; Col. 5, line 63 – Col 6, line 4) to said wheel and said controller operates when an emergency stop switch (1653; Col. 15, lines 3-30) is depressed.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Richard et al by installing it in an autonomous vehicle as taught by Kentley in order to provide improved braking.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Richard et al by providing a user-operated button to actuate the brake solenoid as taught by Kentley in order to provide manual emergency vehicle stopping.
	As per claim 2, Richard et al and Kentley disclose the on-board brake system according to claim 1.  Richard et al further discloses wherein: said first brake actuator is a non-accumulating actuator (20) for driving an electric motor to supply said hydraulic liquid to said brake unit; and 
said controller does not operate said first brake actuator when said emergency stop switch is depressed (73; [0065]). 
7.	Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al (US 2013/0221737) in view of Kentley (US 9,494,940) and further in view of Anderson et al (US 2012/0090315).

Anderson et al discloses a braking system further comprising: an auxiliary battery (451) for supplying electric power to said brake system; and a sub battery (471; [0052]) for supplying electric power to at least said second brake actuator when said auxiliary battery loses power.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supplies of Richard et al and Kentley by providing redundant power supplies as taught by Anderson et al in order to protect against the loss of vehicle control due to power failure.
	As per claim 4, Richard et al, Kentley and Anderson et al disclose the on-board brake system according to claim 3.  Anderson et al further discloses wherein: said sub battery is limited in supplying electric power to said second brake actuator when said auxiliary battery is available (Abstract, [0052]). 
As per claim 5, Richard et al, Kentley and Anderson et al disclose the on-board brake system according to claim 3.  Anderson et al further discloses wherein: said auxiliary battery and said sub battery are electrically connected in parallel to said second brake actuator via diodes (452, 472); and 
when said auxiliary battery has a voltage higher than or equal to said sub battery, electric power is supplied from said auxiliary battery to said second brake actuator (Abstract, [0052]).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Brake systems
Yogo et al (US 2017/0001614).
Gaillard (US 5,567,021).
Kline et al (US 4,938,542).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657